From a conviction in the county court, charging him with selling, keeping for sale, giving away, or having in his possession spirituous, vinous, malt, or alcoholic liquors, the appellant appealed to the circuit court, where under a complaint charging a like offense he was again convicted.
In the circuit court the appellant filed a plea of autrefois acquit, and the judgement entry recites that the state's demurrer to this plea was sustained. The demurrer, however, nowhere appears in the record, and the presumption will be indulged that the ruling of the court thereon is correct.
There is no bill of exceptions in the record, and the time for having one signed has expired. We find no error in the record, and the judgement appealed from is affirmed.
Affirmed.